EMPLOYMENT AGREEMENT

dated as of May 7, 2001 (this "Agreement"), by and between RESOLUTION
PERFORMANCE PRODUCTS LLC, a Delaware corporation (the "Company") and MARK S.
ANTONVICH ("Executive").



In order to induce Executive to accept employment with the Company, the Company
desires to provide Executive with compensation and other benefits on the terms
and conditions set forth in this Agreement. Executive is willing to enter into
such employment and perform services for the Company on the terms and conditions
set forth in this Agreement. Therefore, the Company and Executive agree as
follows:

1. Employment.

Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as Vice President and General Counsel of
the Company. Executive hereby accepts employment as such and agrees to devote
his full working time and efforts, to the best of his ability, experience and
talent, to the performance of services, duties and responsibilities in
connection therewith. As Vice President and General Counsel, Executive will
perform those duties that are customarily performed by vice presidents and
general counsels of companies similar to the Company. Without limiting the
professional responsibilities detailed herein, Executive will not engage in any
professional activities except as set forth herein and as requested by the
Company's senior executive officers and Board of Directors (the "Board").

2. Term of Employment.

This Agreement and the term of employment shall commence and be effective from
and after the date hereof (the "Commencement Date") and, subject to the terms
hereof, shall terminate on the third anniversary of the Commencement Date (the
"Termination Date").

3. Compensation and Benefits.

(a) Base Salary. The Company shall pay Executive a base salary ("Base Salary")
at the annual rate of $195,000. The Base Salary shall be payable in accordance
with the ordinary payroll practices of the Company and shall be subject to
increase as determined by the Board or its compensation committee (the
"Compensation Committee").

(b) Bonus. In addition to the Base Salary, Executive shall be entitled to
receive a cash bonus (the "Bonus") with respect to each fiscal year; provided
that the Executive is employed by the Company on the last day of such fiscal
year. The Bonus shall be based on the Company's achievement of certain operating
and/or financial goals to be established by the Compensation Committee, with an
annual target bonus amount equal to 35% of Executive's then current Base Salary.

(c) Benefits. During the term of employment hereunder, the Company shall provide
to Executive coverage under any standard employee benefit programs, plans and
practices, in accordance with the terms that the Company makes generally
available to its executive officers; provided, however, that the Company shall
pay Executive $15,000 for each of the first two years hereof so long as the
Company does not have a 401(k) match program that Executive can participate in
on an equivalent basis as of such date. The Company shall pay Executive the
above-described $30,000 in monthly installments of $1,250, commencing on the
first payroll period following the Commencement Date and terminating on the
second anniversary date thereof.

4. Termination of Employment.

(a) Termination Rights. The Company may terminate Executive's employment at any
time, and Executive may terminate his employment at any time.

(b) Definitions.

(i) "Affiliate" of the Company shall mean a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company. As used in this definition, the term
"control," including the correlative terms "controlling," "controlled by" and
"under common control with," means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. The term "Affiliate" shall not include at
any time any portfolio companies of Apollo Management IV, L.P. or its
Affiliates.

(ii) "Cause" shall mean termination by the Company of Executive's employment (a)
based on a determination that Executive has engaged in conduct constituting
willful misconduct or gross negligence, or breach of a fiduciary duty; (b) based
on a determination that Executive has failed to perform the duties required by
such Executive's employment and such failure shall not have been cured within a
reasonable time after notice from the Company; (c) because Executive has
breached or violated any of the provisions of the Company's employee handbook or
other policies in effect from time to time that by their terms may result in
termination of employment; (d) because Executive has committed a felony, has
engaged in any act involving the misuse or misappropriation of money or other
property of the Company, has defrauded the Company, any Affiliate of the Company
or any customer of the Company, or because of habitual intoxication while
performing his job duties, or drug addiction; or (e) because Executive has
failed to take action consistent with or has taken actions inconsistent with a
directive of the Board of Directors or a senior executive officer of the
Company.

(iii) "Good Reason" shall mean the occurrence of any of the following events
without Executive's express prior written consent and which event shall not have
been cured within a reasonable period after notice from the Executive: (A) the
assignment to Executive by the Company of duties materially inconsistent with
Executive's duties as set forth in Section 1 hereof, or any material reduction
by the Company of Executive's duties, except in connection with the termination
of Executive's employment for any other reason; (B) a reduction by the Company
in Executive's Base Salary or Bonus (other than due to the failure to meet
applicable performance objectives); or (C) any material breach by the Company of
any material provision of this Agreement after a written notice of such breach
shall have been delivered to the Company and, if such breach can be cured, such
breach shall not have been cured prior to the tenth day after delivery of such
notice.

(iv) "Person" shall be construed broadly and shall include, without limitation,
an individual, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

(v) "Termination Payments" shall mean earned but unpaid amounts as of the date
of any termination under applicable benefit plans or programs.

(c) Termination other than for Cause or Termination for Good Reason. If
Executive's employment is terminated by the Company other than for Cause or
Executive terminates his employment for Good Reason, in each case, prior to the
Termination Date, Executive shall be entitled to receive (i) within a reasonable
time after the date of termination, the Termination Payments and (ii) in lieu of
any other cash compensation provided for herein but not in substitution for
compensation already paid or earned, payable in accordance with the Company's
customary payroll practices, for a period equal to the greater of (x) 12 months
following the date of termination and (y) the period between the date of
termination and the second anniversary of the date hereof an amount equal to the
Executive's Base Salary at its then current annual rate.

(d) Voluntary Termination by Executive; Discharge for other reasons. If
Executive's employment is terminated by the Company for any reason other than a
termination without Cause or by Executive other than for Good Reason, in each
case prior to the Termination Date, Executive shall be entitled to receive,
within a reasonable time after the date of termination, the Termination
Payments.

(e) DEFRA.

(i) Notwithstanding anything in this Agreement or any other agreement between
the Executive and the Company to the contrary, in the event that the provisions
of the Deficit Reduction Act of 1984 ("DEFRA"), and Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code") relating to "excess parachute
payments" (as defined in the Code) shall be applicable to any payment or benefit
received or to be received by Executive, then the total amount of payments or
benefits payable to Executive shall be reduced to the largest amount such that
the provisions of DEFRA and Section 280G of the Code relating to "excess
parachute payments" shall no longer be applicable. Should such a reduction be
required, the Executive shall determine, in the exercise of his sole discretion,
which payment or benefit to reduce or eliminate. Pending such determination, the
Company shall continue to make all other required payments to Executive at the
time and in the manner provided herein and shall pay the largest portion of any
parachute payments such that the provisions of DEFRA relating to "excess
parachute payments" shall no longer be applicable.

(ii) Due to the complexity in the application of Section 280(G) of the Code, it
is possible that payments made or benefits received hereunder should not have
been made under clause (e)(i) above (an "Overpayment"). If it is determined by
the Company's outside auditors in their reasonable good faith judgment or by any
court of competent jurisdiction that an Overpayment has been made resulting in
an "Excess Parachute Payment" as defined in Section 280G(b)(1) of the Code),
then any such Overpayment shall be treated for all purposes as an unsecured,
long-term loan from the Company to the Executive, or the Executive's personal
representative, successors or assigns, as the case may be, that is payable,
together with accrued interest from the date of the making of the Overpayment at
the rate of 8% per annum on the later to occur of the third anniversary of the
payment of such Overpayment, or 6 months following the date upon which it is
determined an Overpayment was made. Should it be determined that such an
Overpayment has been made, the Executive shall determine, in the exercise of his
sole discretion, which payments or benefits shall be deemed to constitute the
Overpayment.

5. Notices.

All notices or communications hereunder shall be in writing, addressed, in the
case of the Executive, at the address set forth on the signature pages hereto,
and to the Company, as follows:

Resolution Performance Products LLC
1600 Smith Street
Suite 2416
Houston, Texas 77002
Attention: Vice President -- Human Resources
Telecopy: (713) 241-5333
Telephone: (713) 241-1378

with a copy to:

RPP Holdings LLC
c/o Apollo Management, L.P.
1301 Avenue of the Americas
38th Floor
New York, New York 10019
Attn: Scott Kleinman
Telecopy: (212) 515-3232
Telephone: (212) 515-3200

with a copy to:

O'Sullivan Graev & Karabell, LLP
30 Rockefeller Plaza, 27th Floor
New York, New York 10112
Attention: John J. Suydam, Esq.
Telecopy: (212) 218-6220
Telephone: (212) 408-2400

Any such notice or communication shall be sent certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in a notice duly delivered as described
above), and the actual date of mailing shall constitute the time at which notice
was given.

6. Separability; Arbitration.

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full-force and
effect. Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement (other than Section 9 hereof) that cannot be
resolved by Executive on the one hand and the Company on the other, including
any dispute as to the calculation of Executive's benefits or any payments
hereunder, shall be submitted to arbitration in New York, New York in accordance
with New York law and the procedures of the American Arbitration Association.
The determination of the arbitrators shall be conclusive and binding on the
Company and Executive, and judgment may be entered on the arbitrators' award in
any court having jurisdiction.

7. Assignment.

This contract shall be binding upon and inure to the benefit of the heirs and
representatives of Executive and the assigns and successors of the Company, but
neither this nor any rights hereunder shall be assignable or otherwise subject
to hypothecation by Executive except by will or by operation of the laws of
intestate succession.

8. Amendment.

This Agreement may only be amended by written agreement of the parties hereto.

9. Nondisclosure of Confidential Information; Non-Competition.

(a) Executive shall not, without the prior written consent of the Company,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company, except (i) while employed by the Company, in the
business of and for the benefit of the Company, or (ii) when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
body or legislative body (including a committee thereof) with purported or
apparent jurisdiction to order Executive to divulge, disclose or make accessible
such information.

(b) For purposes of this Section, "Confidential Information" shall mean
non-public information concerning the Company's and its Affiliates' financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other non-public, proprietary
and confidential information of the Company and its Affiliates that is not
otherwise available to the public.

(c) For the period commencing on the date hereof and ending on (x) the last day
on which Executive receives any payment from the Company or any of its
Affiliates, with respect to a termination by the Company other than for Cause or
a termination by Executive for Good Reason, or (y) the one year anniversary of
the last day on which Executive receives any payment from the Company or any of
its Affiliates, with respect to all other terminations, without the prior
written consent of the Company, the Executive shall not, directly or indirectly,
(i) either as principal, manager, agent, consultant, officer, director,
stockholder, partner, member, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in any business
within the chemicals industry, including, without limitation, any business that
is in material competition with the business of the Company and/or its
Affiliates, or (ii) solicit or hire any employees of the Company and/or its
Affiliates. For purposes hereof, a business shall be deemed to be in competition
with the Company if it is significantly involved in the rendering of any service
significantly purchased, sold, dealt in or rendered by the Company and/or its
Affiliates. As used in the preceding sentence, the term "significantly" shall be
deemed to refer to activities generating gross annual sales of at least $25
million. Nothing in this shall be construed so as to preclude Executive from
investing in any publicly held company provided Executive's beneficial ownership
of any class of such company's securities does not exceed 5% of the outstanding
securities of such class.

(d) Executive and the Company agree that the foregoing covenant not to compete
is a reasonable covenant under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of such covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended. Executive agrees that any breach of the covenants contained in
this Section would irreparably injure the Company. Accordingly, the Company may,
in addition to pursuing any other remedies they may have in law or in equity,
obtain an injunction against Executive from any court having jurisdiction over
the matter, restraining any further violation of this Section by Executive.

10. Governing Law.

This Agreement shall be construed, interpreted and governed in accordance with
the laws of the State of New York, without reference to rules relating to
conflict of laws.

11. Withholding.

The Company shall be entitled to withhold from any payment hereunder or under
any other agreement between the Company and the Executive any amount required by
law to be withheld.

12. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original.

13. Entire Agreement.

This Agreement reflects the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and replaces and supercedes any
prior employment agreements.

* * * * *

IN WITNESS WHEREOF,

the parties have duly executed this Agreement as of the date first above
written.



RESOLUTION PERFORMANCE PRODUCTS LLC

By: /s/ Marvin O. Schlanger                                 

Name: Marvin O. Schlanger

Title: Chairman and Chief Executive Officer

/s/ Mark S. Antonvich                                 


Address:

11723 Gallant Ridge Lane

Houston, TX 77082

 

 